4:19-cv-00406-DCN       Date Filed 03/29/21      Entry Number 85        Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                               FLORENCE DIVISION

   ROBERT HOLLAND KOON,                   )
                                          )
                     Plaintiff,           )
                                          )                  No. 4:19-cv-00406-DCN
               vs.                        )
                                          )                        ORDER
   MICHAEL MCCALL; CHARLES                )
   WILLIAMS; LT. ROBYN TAYLOR; NURSE )
   RICHTER; CHAPLIN BARBER; OFC.          )
   COLLIER; and ARTISON BROWN,            )
                                          )
                     Defendants.          )
   _______________________________________)

          This matter is before the court on plaintiff Robert Koon’s (“Koon”) motion to set

   aside settlement, ECF No. 62, defendants Michael McCall, Charles Williams, Lieutenant

   Robyn Taylor, Lieutenant Rhodesia D. Taylor, Nurse Deborah J. Richter, Chaplain

   Nedenia Barber, Officer Dyral Collier, and Sergeant Ardister Brown’s (misidentified as

   “Artison-Brown”) (“defendants”) motion to enforce settlement, ECF No. 60, and related

   filings.1 For the reasons set forth below, the court denies the motion to set aside the




          1
             Although replies are discouraged under Local Rule 7.07 (D.S.C.), Koon
   nevertheless mailed the court multiple letters and filings all relating to his request that
   this court set aside the settlement agreement. See ECF Nos. 63, 65, 67, 71, 75, 78, 81,
   82. Koon did not move this court for leave to file any additional documents in
   connection with his motion nor does this court find leave to so file appropriate. Even
   given the liberal standard afforded pro se litigants, the court will not entertain a barrage
   of letters and filings in connection to a single motion, and pro se litigants must still
   respect the decorum of this court by following its filing rules and procedures. Therefore,
   the court will not consider any of Koon’s letters and filings related to his motion to set
   aside settlement after the deadline to file a reply, September 9, 2020, nor will it consider
   any filings related to defendants’ motion to enforce settlement after defendants’ reply to
   the same, ECF No. 69.
                                                 1
4:19-cv-00406-DCN      Date Filed 03/29/21       Entry Number 85         Page 2 of 6




   settlement agreement, grants the motion to enforce settlement, and finds as moot all other

   motions and filings.2

                                      I. BACKGROUND

          Koon filed this action pro se, alleging various violations of his civil rights by

   defendants while imprisoned at the South Carolina Department of Corrections’

   McCormick Correctional Institution. In addition to monetary compensation for the

   alleged violations of his civil rights, Koon sought the modification of his sentence—life

   imprisonment without the possibility of parole—in favor of his immediate release from

   incarceration. In August 2019, this court appointed counsel for Koon, W. Christopher

   Swett, in connection with his related claims in Koon v. Clark, No. 4:18-cv 01584

   (“Clark”). Thereafter, Koon and defendants engaged in continuous settlement

   discussions to resolve this and other matters. The parties reached an agreement to resolve

   and dismiss this matter with prejudice on or about May 15, 2020, and the court dismissed

   the case on June 11, 2020. ECF No. 53. Koon, through his appointed counsel in Clark,

   and defendants engaged in repeated and extensive negotiations as to the content of a full

   and final release of all claims (the “Release”), which encompassed the claims that were

   or could have been asserted in (1) this lawsuit, (2) Koon v. South Carolina Department of

   Corrections, No. 2018-CP-18-909, filed in the Dorchester County Court of Common

   Pleas, and (3) Clark. ECF No. 60-1.3



          2
             Koon also filed a motion for a temporary restraining order, ECF No. 83, to
   protect Koon’s legal rights during the pendency of the litigation. Because the court
   enforces the settlement agreement, the case is closed, and the court finds Koon’s motion
   for a temporary restraining order to be moot.
           3
             The court wishes to thank Mr. Swett for his service to the court and for agreeing
   to undertake and complete what undoubtedly was a difficult assignment. But for his
   efforts on behalf of plaintiff, the court is convinced that defendants would not have
                                                2
4:19-cv-00406-DCN       Date Filed 03/29/21      Entry Number 85         Page 3 of 6




                                       II. DISCUSSION

          Koon moves the court to set aside the settlement agreement the parties entered in

   this case, and defendants move the court to enforce the settlement. In the Fourth Circuit,

   federal law governs the enforceability of settlement agreements reached in federal cases.

   Gamewell Manufacturing, Inc. v. HVAC Supply, Inc., 715 F.2d 112, 116 (4th Cir. 1983).

   Under federal law, “district courts have inherent authority, deriving from their equity

   power, to enforce settlement agreements.” Hensley v. Alcon Labs., Inc., 277 F.3d 535,

   540 (4th Cir. 2002). In order to exercise this power, a district court “(1) must find that

   the parties reached a complete agreement and (2) must be able to determine its terms and

   conditions.” Id. at 540–41. In making these determinations, courts generally rely on

   standard contract principles. Topiwala v. Wessell, 509 F. App’x. 184, 186 (4th Cir.

   2013). The first step is to look to “the objectively manifested intentions of the parties” to

   determine whether there was a meeting of the minds. Moore v. Beaufort Cnty., 936 F.2d

   159, 162 (4th Cir. 1991). To the extent “there is a factual dispute over the existence of an

   agreement, over the authority of attorneys to enter into the agreement, or over the

   agreement’s terms, the district court may not enforce a settlement agreement summarily.”

   Hensley, 277 F.3d at 541 (emphasis in original) (footnote omitted). Instead, the district

   court must hold a plenary evidentiary hearing to resolve the dispute. Id. (quoting Millner

   v. Norfolk & W. Ry. Co, 643 F.2d 1005, 1009 (4th Cir. 1981)). In the event a settlement

   “has been reached and its terms and conditions can be determined, the court may enforce




   pursued a settlement, much less agreed to one. The court appreciates all of his efforts and
   patience.
                                                 3
4:19-cv-00406-DCN       Date Filed 03/29/21      Entry Number 85         Page 4 of 6




   the agreement summarily as long as the excuse for nonperformance of the agreement is

   ‘comparatively insubstantial.’” Hensley, 277 F.3d at 540 (quoting Millner, 643 F.2d at

   1009) (internal citation omitted). As a general principle, the settlement of disputes is

   favored by the courts, Williams v. First National Bank, 216 U.S. 582 (1910);

   consequently, “one who attacks a settlement must bear the burden of showing that the

   contract he has made is tainted with invalidity, either by fraud practiced upon him or by a

   mutual mistake under which both parties acted.” Callen v. Pennsylvania R. Co., 332 U.S.

   625, 630 (1948).

          After careful review, it is clear to the court that the parties reached a complete

   agreement, and the court is able to determine the terms and conditions of such agreement

   via the Release, ECF No. 60-1. Koon seeks to alter the terms of the settlement

   agreement, including by adding a requirement that defendants recommend that Koon’s

   sentence be reduced pursuant to S.C. Code Ann. § 17-25-65(b)(4) and that parole be

   considered. However, Koon may not unilaterally alter the terms of the settlement

   agreement to which he agreed, with the assistance of counsel. Moreover, Koon’s attempt

   to add terms to the settlement agreement does not constitute a factual dispute over the

   agreement terms warranting a plenary hearing. Unfortunately for Koon, “having second

   thoughts about the results of a settlement agreement does not justify setting aside an

   otherwise valid agreement.” Young v. F.D.I.C., 103 F.3d 1180, 1195 (4th Cir. 1997). As

   such, Koon’s request that the court require defendants to recommend a sentence

   reduction or otherwise perform any action not specifically contemplated in the Release is

   without merit.




                                                4
4:19-cv-00406-DCN       Date Filed 03/29/21      Entry Number 85         Page 5 of 6




          Koon alternatively requests that the court set aside the settlement agreement

   because his “own counsel has taken unfair advantage of [him].” ECF No. 62 at 3.

   However, Koon does not articulate how he was taken advantage of, except to the extent

   that he is now dissatisfied with the resulting settlement agreement. As such, Koon has

   not satisfied his burden of showing the agreement is tainted with invalidity. “Defeated

   expectations do not [] entitle the litigant to repudiate commitments made to opposing

   parties or to the court.” Petty v. Timken Corp., 849 F.2d 130, 133 (4th Cir. 1988). A

   material dispute about the validity of a settlement agreement does not exist where a party

   merely alleges inadequate representation by his attorney during settlement

   discussions. Id. In such cases, “[u]nless the resulting settlement is substantially unfair,

   judicial economy commands that a party be held to the terms of a voluntary agreement.”

   Id.; see also Sherman v. Philip Morris, Inc., 960 F.2d 147 (4th Cir. 1992) (unpublished)

   (affirming district court’s enforcement of a settlement agreement and rejecting plaintiff’s

   argument on appeal that inadequate representation by plaintiff’s attorney had rendered his

   consent involuntary). Based on the foregoing, the court denies Koon’s motion to set

   aside the settlement agreement and grants defendants’ motion to enforce the same.4




          4
            Koon likewise filed motions for discovery, ECF Nos. 72 and 77, related to
   evidence tending to show he is entitled to more than the settlement agreement
   contemplates. For example, he requests a purported video of his injuries, which
   defendants claim does not exist. To the extent Koon requests his casefile from his former
   counsel, the court has been informed that Koon was so provided. The court finds Koon’s
   additional discovery requests, including his request for attorney-client privileged emails
   between defendants and their counsel, and requests for sanctions without merit. As such,
   the court denies these motions.
                                                 5
4:19-cv-00406-DCN      Date Filed 03/29/21     Entry Number 85      Page 6 of 6




                                    III. CONCLUSION

           For the foregoing reasons, the court GRANTS the motion to enforce settlement,

   DENIES the motion to set aside settlement, and FINDS AS MOOT all other motions

   and filings.

           AND IT IS SO ORDERED.




                                       DAVID C. NORTON
                                       UNITED STATES DISTRICT JUDGE

   March 29, 2021
   Charleston, South Carolina




                                              6
